Title: From George Washington to Robert Lewis, 16 March 1794
From: Washington, George
To: Lewis, Robert


          
            Dear Sir
            Philadelphia 16th March 1794.
          
          You have not informed me yet, in what condition, or under what circumstances you found
            my lots in the Towns of Winchester and Bath—and my land above the
            latter: or whether you have visited all, or any of them since I see you last.
          I wish also to be informed how your collection stands, that I may direct the
            application of the money: and request you will furnish me with a correct list of all my
            tenants entrusted to you—the amount of their Rents—and arrearages of them, if any, that
            I may have a more precise knowledge of this business than I am possessed of at
              present.
          I request you to have copies taken of the enclosed advertisement & set up at a few
            of the most public places in the part of the Country where you live; among these let
            Leesburgh & Fauquier Court Ho. be two of them.
          Mr Prescoat (unless he has paid lately, which I believe is not the case) owes for last
            year, & for a considerable length of Pasturage. Whether he had more than one Mare to
            the Jack, or not, I am unable to say; I presume he can tell; receive the money, &
            place it among your other collections—drawing a Commission thereon. Your Aunt and the family (who are all well) join me in best wishes, for
            you & Mrs Lewis, and I am—Dear Sir Your sincere friend and Affectionate Uncle
          
            Go: Washington
          
        